department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-140360-03 date date internal_revenue_service number release date index number --------------------------- ------------------------------------------- ---------------------------------- - trust x y state d1 d2 ------------------------ ------------------------- ------------------------- ------------------------ ------------- ----------------------- ------------------ ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- foundation ---------------------------------------------------------------------------------------------- this letter responds to a letter dated date and subsequent dear ---------------- correspondence submitted on behalf of the trust by its authorized representative requesting rulings under sec_664 and sec_4941 of the internal_revenue_code which is represented as being a charitable_remainder_unitrust crut described in sec_664 as drafted the terms of trust provide that the trustees of trust shall pay an annual fixed percentage unitrust_amount equal to percent of the net fair_market_value of the trust assets to x during x’s lifetime the unitrust_amount after x’s death the trustees are to distribute the then remaining trust assets to foundation represented as being an organization described in sec_170 sec_2055 and sec_2522 the information submitted states that on d1 x created trust an irrevocable_trust subsequent to d1 x indicated to y the drafter and co-trustee of trust that x plr-140360-03 had intended for trust to pay a unitrust_amount of percent rather than percent due to miscommunication and misunderstanding between x and y the incorrect percentage was included in the trust instrument error changing the unitrust_amount from percent to percent retroactive to d1 x the trustees of trust foundation and the attorney_general of state consented to the decree x represents that x will return excess amounts to trust consistent with the decree and the treatment of trust as a crut beginning d1 ruling on d2 the relevant court of state issued a decree correcting this scrivener’s sec_664 defines a crut for the purposes of ' as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in ' c and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in ' d a and other than qualified gratuitous transfers described in ' d c may be paid to or for the life or lives of such individual or individuals c following the termination of the payments described in ' d a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in ' c or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in ' g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in ' e in a gratuitous transfer as defined by ' g and d with respect to each contribution of property to the trust the value determined under ' of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 the crut may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 decree of court correcting the scrivener’s error by reducing the unitrust_amount from percent to percent retroactive to d1 does not cause trust to fail to qualify as a crut described in sec_664 based solely on the facts and representations submitted we conclude that the sec_1_664-3 of the income_tax regulations provides that no amount sec_4941 provides that an act of self-dealing includes any transfer sec_4941 imposes excise_tax on any act of self-dealing between a private plr-140360-03 ruling foundation and any of its disqualified persons defined in sec_4946 to or use by or for the benefit of a disqualified_person of any of the income or assets of a private_foundation however sec_4941 does not prohibit a disqualified person’s cash or donations going for no consideration to such person’s private_foundation sec_53_4941_d_-2 of the foundation and similar excise_tax regulations provides that an incidental or tenuous benefit to a disqualified_person does not constitute an act of self-dealing sec_4947 describes split-interest_trusts as those that are not exempt from federal_income_tax under sec_501 not all of the unexpired interests in which are devoted to purposes in sec_107 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_4947 provides in pertinent part that sec_4941 shall apply as if such split-interest_trusts were private_foundations under sec_509 sec_4947 provides in pertinent part that the provisions of sec_4947 do not apply with respect to the amounts payable under the terms of such split-interest trust to its income beneficiaries sec_53_4947-1 and sec_53_4947-1 example of the foundation and similar excise_tax regulations indicate in pertinent part that the payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4941 under sec_4947 and sec_53_4947-1 example of the regulations a charitable_remainder unitrust’s payments to its income_beneficiary do not result in any_tax on self-dealing under sec_4941 a retroactive_amendment in favor of the charitable_remainder beneficiary under the circumstances described including the return of the cash difference to the unitrust does not constitute self-dealing under sec_4941 any potential increased charitable_contribution_deduction to the donor income_beneficiary resulting from the decree of court and x’s subsequent repayment of the excess amounts received to trust will be an incidental and tenuous benefit under sec_53 d - f of the regulations reduce its income_percentage and x’s return and earlier receipt of the cash difference in income for the period beginning d1 will not be acts of self-dealing under accordingly we rule that the decree correcting the scrivener’s error in trust to plr-140360-03 sec_4941 or the regulations thereunder with respect to x or any other disqualified persons under sec_4946 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we do not express or imply any opinion regarding whether trust otherwise qualifies as a crut under sec_664 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the authorized representative of trust sincerely j thomas hines chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
